Citation Nr: 1448607	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-48 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1. Entitlement to a compensable rating for right hand middle finger, proximal interphalangeal joint fracture, with third finger soft tissue swelling. 

2. Entitlement to a compensable initial rating for bulging disc L1-S1, lumbar degenerative spine disease, spinal stenosis, foraminal stenosis and lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to December 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The June 2009 rating decision denied a compensable rating for right hand middle finger, proximal interphalangeal joint fracture, with third finger soft tissue swelling.  The January 2011 rating decision granted service connection for bulging disc L1-S1, lumbar degenerative spine disease, spinal stenosis, foraminal stenosis and lumbar myositis.

A review of the Virtual VA paperless claims processing system was conducted.

The issue of entitlement to a compensable initial rating for bulging disc L1-S1, lumbar degenerative spine disease, spinal stenosis, foraminal stenosis and lumbar myositis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right hand middle finger, proximal interphalangeal joint fracture, with third finger soft tissue swelling, is manifested by metacarpophalangeal joint flexion limited to 90 degrees, proximal interphalangeal joint flexion limited to 80 degrees, and distal interphalangeal joint flexion limited to 70 degrees with additional pain on motion.







CONCLUSION OF LAW

The criteria for a 10 percent rating for right hand middle finger, proximal interphalangeal joint fracture, with third finger soft tissue swelling, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5299-5229 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In January 2009, the RO provided VCAA notice with respect to the Veteran's claim for right hand middle finger, proximal interphalangeal joint fracture, with third finger soft tissue swelling.  In cases like this one, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and the examination reports are adequate, as they are factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).
Merits of the Claim

By way of background, the RO granted service connection for right hand middle finger, proximal interphalangeal joint fracture, with third finger soft tissue swelling, in a June 1998 rating decision, which also assigned a noncompensable rating, effective January 27, 1998. The Veteran neither expressed disagreement with this disability evaluation nor was any relevant new and material evidence received by VA within one year of this rating decision. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b) , 20.201 (2014). As such, the January 1998 rating decision became final. On November 7, 2008, the Veteran filed the claim for increased compensation that led to this appeal.  This was denied in a June 2009 rating decision, but the Veteran submitted additional new and material evidence later in June 2009 that led to the October 2009 rating decision that was ultimately appealed.  The Board notes that the effective date of an award of increased compensation shall be earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date. 38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013). The Board will, therefore, assess any ascertainable increase in disability from November 2007. 

The Veteran contends that he is entitled to a compensable rating for right hand (dominant hand) middle finger, proximal interphalangeal joint fracture, with third finger soft tissue swelling.  The evidence of record demonstrates that the Veteran meets the criteria for a compensable rating.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Pain, in and of itself, that does not result in additional functional loss, however, does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding Diagnostic Code 5216.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.

In this case, the Veteran's service-connected right hand middle finger, proximal interphalangeal joint fracture, third finger soft tissue swelling, has been assigned a 0 percent (noncompensable) disability evaluation under Diagnostic Code 5299-5227.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this instance, as it is the Veteran's middle or third finger that is being addressed, the Board finds that it is more appropriately evaluated under Diagnostic Code 5299-5229.

With regard to limitation of function of the middle finger, there are two diagnostic codes that must be considered.  Under Diagnostic Code 5226, a maximum disability rating of 10 percent may be assigned for favorable or unfavorable ankylosis of the middle finger of either the major or minor hand.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the MCP and the PIP joints of a digit are ankylosed; or if only the MCP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MCP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits or for interference with overall function of the hand. See Note following Diagnostic Code 5227.

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5229 contains the diagnostic criteria for limitation of motion of individual digits.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  For limitation of motion in the middle finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible, then it is given a 0 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  However, if there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, then a 10 percent rating is warranted.  Id.

The Veteran was afforded a VA examination in January 2009.  The examiner noted that the Veteran had his right middle finger tangled in a hand rail which led to torsion and fracture.  The Veteran noted that the finger had gotten progressively worse.  The Veteran did not report an overall decrease in hand strength or in hand dexterity, but he did report limited motion, swelling, and occasional throbbing pain related to exposure to cold weather.  There was a noted history of flare-ups in the proximal interphalangeal joint during cold weather that occurred every two-to-three weeks and lasted for hours.  The Veteran experienced tightness and sharp pain during flare-ups.  Upon physical examination the Veteran's range of motion for the right long finger was MCP to 90 degrees, PIP to 80 degrees, and DIP to 70 degrees.  It was noted that the gap between the long finger proximal transverse crease of the hand on maximal flexion of the finger was less than 1 inch (less than 2.5cm).  There was objective evidence of pain after repetitive motion.  There was tenderness to palpation at medial and lateral PIP joint of the right long finger, but no medial/lateral or anterior/posterior instability.  X-rays noted soft tissue abnormality (swelling) with well-preserved articular surfaces and no evidence of fracture or dislocation.  

In a June 2009 statement, the Veteran indicated that his "right middle finger is [causing] me a lot of pain to the point that it began to affect my life and my work.  Every time I grab something the pain starts and also when the day is cold my finger gets swollen and stiff."  An August 2009 private treatment record reflects that the Veteran had been receiving treatment for middle finger pain and swelling for some time.

The Veteran was afforded another VA examination in June 2012.  The Veteran was diagnosed with right middle finger PIP fracture residuals.  The Veteran reported pain that was 4/10 normally but was exacerbated by cold, rainy weather, but that it had not changed since his last VA examination.  Range of motion testing revealed no gap between the long finger and the thumb or between the fingertips and the proximal transverse crease of the palm on the Veteran's right hand.  There was also no evidence of painful motion in attempting to touch the palm with the fingertips.  There was no evidence of limitation of extension of the right middle finger.  There was no additional limitation of motion after repetitive use testing.  Objective testing revealed that the Veteran had no functional loss or impairment of his finger other than weakened movement, pain on movement, and tenderness or pain to palpation.  The Veteran's muscle strength in his fingers was normal and there was no ankylosis.  Finally the Veteran did not exhibit any scars or use any assistive devices.  

The Board observes that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As Diagnostic Code 5229 provides for a 10 percent rating for limitation of motion of the index and long fingers, respectively, the Board finds that pursuant to Burton, a rating of 10 percent is warranted for the Veteran's service-connected right hand middle finger, proximal interphalangeal joint fracture, with soft tissue swelling.  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The Board notes that a 10 percent rating is the maximum schedular rating for the Veteran's service-connected right hand middle finger, proximal interphalangeal joint fracture, with soft tissue swelling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229; see also Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).  

The preponderance of the evidence is against a grant of a higher rating for the Veteran's right hand middle finger, proximal interphalangeal joint fracture, third finger soft tissue swelling.  At worst, the Veteran exhibited some limitation of extension in that his PIP joint had flexion to only 80 degrees.  There was evidence on the January 2009 VA examination that the Veteran had a gap between his long fingertip and the proximal transverse crease of the palm, but no evidence that the gap was more than one inch.  There was also objective evidence of pain with movement and pain on palpation.  While the Veteran's range of motion is somewhat limited and there was evidence of pain, there is no evidence of a gap of more than an inch between the thumb and the fingertips or the proximal transverse crease of the palm and the fingertips and no evidence of anklyosis.  Therefore, the Veteran is not entitled to a higher rating under Diagnostic Codes 5299-5226 or 5299-5229.

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no basis upon which to assign a higher evaluation for the Veteran's service-connected right hand middle finger, proximal interphalangeal joint fracture, with soft tissue swelling, as a review of the record, to include the medical evidence, fails to reveal any additional disfigurement or impairment associated with such disability to warrant consideration of alternate rating codes.

The Board has also considered the Veteran's statements regarding the severity of his right hand middle finger, proximal interphalangeal joint fracture, with soft tissue swelling. The Veteran contends that his right middle finger is far more disabled than the noncompensable rating he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). 

Moreover, the Board has considered the Veteran's statements that his service-connected right middle finger is worse than the assigned rating and has now granted him a compensable rating.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected right hand middle finger, proximal interphalangeal joint fracture, with soft tissue swelling disability.  See Ingram v. Nicholson, 21 Vet.App. 232, 256-57 (2007) ("it is the Secretary who knows the provisions of title 38 and can evaluate whether there is potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission").

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right middle finger disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

Even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his spine disability.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would, by itself, cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b) (1) is not warranted in this case.

Additionally, a total disability rating based on individual unemployability (TDIU) is not reasonably raised as part of this appeal because the Veteran does not contend, and the evidence does not indicate, that his impairment of the right middle finger renders him unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

An higher rating of 10 percent, but not greater, as of October 7, 2007, is granted for right hand middle finger, proximal interphalangeal joint fracture, with soft tissue swelling. 

REMAND

In a January 2011 rating decision service connection was granted for bulging disc L1-S1, lumbar degenerative spine disease, spinal stenosis, foraminal stenosis and lumbar myositis with a noncompensable rating.  In a December 2011 report of general information, the Veteran requested an increased evaluation for his service-connected back issue.  The Board has liberally construed the December 2011 statement as a timely notice of disagreement to the rating assigned for bulging disc L1-S1, lumbar degenerative spine disease, spinal stenosis, foraminal stenosis and lumbar myositis at the time of the January 2011 rating decision. 

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case concerning the claim of entitlement to a compensable initial rating for bulging disc L1-S1, lumbar degenerative spine disease, spinal stenosis, foraminal stenosis and lumbar myositis.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


